PER CURIAM.
Richard James Hettler (Hettler) appeals the district court’s1 order affirming seven bankruptcy court2 orders. Hettler lacks standing to appeal the bankruptcy court’s approval of the settlement and dismissal of proceedings in which Hettler was not an aggrieved person. See Russell v. Burris, 146 F.3d 563, 566 (8th Cir.1998) (standing requires injury, causation, and redressability). Hettler’s remaining claims are barred by collateral estoppel, res judicata, or because he asserts only baseless and conclusory allegations of fraud. We discern no clear error of fact or error of law in the bankruptcy court’s opinions. See In re Cedar Shore Resort, Inc., 235 F.3d 375, 379 (8th Cir.2000) (standard of review). Finally, Hettler’s contention that Judge Montgomery should be recused because she presided over cases involving parties to the underlying claims is specious. Finding no error, we affirm. See 8th Cir. R. 47B.
A true copy.

. The Honorable Ann D. Montgomery, United States District Judge for the District of Minnesota.


. The Honorable Dennis D. O’Brien, United States Bankruptcy Judge for the District of Minnesota.